FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HOVHANNES YESAYAN,                               No. 09-71132

               Petitioner,                       Agency No. A099-333-523

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Hovhannes Yesayan, a native of Iran and citizen of Armenia, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010), and we deny the petition for review.

      The BIA found Yesayan not credible based upon the contradictory dates in

Yesayan’s testimony and his alleged inability to remember when events occurred,

which rendered his testimony “virtually incoherent.” The BIA also found Yesayan

not credible based on the inconsistency between what Yesayan’s medical

document purported to show, i.e., treatment of his kidneys and bronchitis, and what

it did show, i.e., treatment of bronchitis only. Substantial evidence supports the

agency’s adverse credibility determination. See id. at 1048 (adverse credibility

determination was reasonable under the REAL ID Act’s “totality of the

circumstances”).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71132